       Case 2:20-cr-00061-RMP     ECF No. 26   filed 06/17/20   PageID.71 Page 1 of 5


1

2
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT

3
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                  Jun 17, 2020
4                                                                     SEAN F. MCAVOY, CLERK



5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                  NO: 2:20-CR-61-RMP-1
8                              Plaintiff,
                                                  STIPULATED PROTECTIVE
9           v.                                    ORDER RE: COMPUTER
                                                  FORENSIC REVIEW
10    JOSE ANTONIO MENDOZA,                       PROCEDURES FOR CHILD
                                                  PORNOGRAPHY CONTRABAND
11                             Defendant.

12

13         BEFORE THE COURT is the Government’s Motion for Protective Order re

14   Computer Forensic Review Procedures for Child Pornography Contraband, ECF

15   No. 19. Defendant opposed the motion, and a hearing was set for June 15, 2020, to

16   resolve the motion. However, on June 15, 2020, prior to the hearing, the parties

17   reached an agreement regarding the scope of the proposed protective order, and the

18   hearing was cancelled. The parties have since submitted a Stipulated Protective

19   Order re Computer Forensic Review Procedures for Child Pornography

20   Contraband, ECF No. 23. The Court finds good cause to grant the Government’s

21   Motion for Protective Order, ECF No. 19, and to enter the requested Stipulated


     STIPULATED PROTECTIVE ORDER RE: COMPUTER FORENSIC REVIEW
     PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 1
       Case 2:20-cr-00061-RMP    ECF No. 26    filed 06/17/20   PageID.72 Page 2 of 5


1    Protective Order.

2          Accordingly, IT IS HEREBY ORDERED:

3                1. The Government’s Motion for a Protective Order re: Computer

4                   Forensic Review Procedures for Child Pornography Contraband,

5                   ECF 19, as amended by the stipulation at ECF No. 23, is

6                   GRANTED.

7                2. 18 U.S.C. § 3509(m) applies to this case, and the Court is required

8                   to deny defense requests to copy, photograph, duplicate, or

9                   otherwise reproduce material constituting child pornography if the

10                  Government makes the material reasonably available to the

11                  Defendant and provides an ample opportunity for the defense to

12                  examine it at a Government facility. See 18 U.S.C. § 3509(m).

13               3. In order to comply with 18 U.S.C. § 3509(m), and to allow the

14                  Defendant the greatest opportunity to prepare an effective defense

15                  in preparation for trial in this matter, the Government will make a

16                  true forensic, bit by bit E01 image of devices and media containing

17                  alleged child pornography contraband at issue in the above-

18                  referenced case. The Government will make that forensic copy

19                  reasonably available to the Defendant and provide ample

20                  opportunity for the defense team to examine it at a Government

21                  facility in Spokane, Washington.


     STIPULATED PROTECTIVE ORDER RE: COMPUTER FORENSIC REVIEW
     PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 2
      Case 2:20-cr-00061-RMP    ECF No. 26    filed 06/17/20   PageID.73 Page 3 of 5


1              4. The computer forensic examination of the forensic copy may be

2                 conducted at the office of Homeland Security Investigations

3                 (“HSI”), 411 W. Cataldo Ave., Spokane, Washington 99201,

4                 Phone (509) 329-5135, during regular business hours Monday

5                 through Friday 8:00 a.m. to 3:00 p.m. PST. The parties may

6                 readdress the Court if there is a need for additional or after-hours

7                 access during the course of litigation in the event trial or motion

8                 hearings require additional forensic review. The defense forensic

9                 examination will be conducted in an interview room monitored by

10                Closed Circuit (CC) TV, without audio feed. While the TV with

11                non-audio feed will ensure the integrity of HSI space and security

12                of its occupants, the video feed is not of sufficient detail or at an

13                angle that would reveal defense strategy. The Government and its

14                agents expressly agree that no attempt will be made to record any

15                audio from the workstation and that no attempt will be made to

16                observe the defense team’s work product or computer monitor

17                screen at any time. The defense expert may review the feed to

18                ensure that their strategy is not being compromised at any time

19                while conducting the forensic review.

20

21


     STIPULATED PROTECTIVE ORDER RE: COMPUTER FORENSIC REVIEW
     PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 3
         Case 2:20-cr-00061-RMP   ECF No. 26    filed 06/17/20   PageID.74 Page 4 of 5


1                 5. The defense team 1 shall not make, nor permit to be made, any

2                    copies of the alleged child pornography contraband pursuant to this

3                    Protective Order and shall not remove any contraband images from

4                    the Government facility. Defense expert will be allowed to copy

5                    any file that is not contraband and compile a report (without

6                    contraband images/videos) documenting the examination on

7                    removable media at the discretion of the defense expert.

8                 6. The defense expert, Jennifer McCann, will leave any equipment,

9                    including hard drives, which contain contraband child pornography

10                   as a result of any forensic evaluation conducted in this matter at the

11                   above HSI facility. The parties may readdress this matter with the

12                   Court upon notice that the defense intends to retain a different

13                   defense expert.

14                7. For the purposes of trial, the Government agrees to provide a

15                   digital copy of any Government trial exhibit that contains

16                   contraband which will be kept in the custody and control of the

17                   case agent. Upon notice by the defense, the case agent will also

18                   maintain for trial digital copies of any proposed defense exhibits

19
     1
      For purposes of this Protective Order, the term “defense team” refers solely to the
20   Defendant’s counsel of record, Andrea K. George (“defense counsel”), the
     Defendant’s designated expert (“defense expert”), and a defense investigator.
21


     STIPULATED PROTECTIVE ORDER RE: COMPUTER FORENSIC REVIEW
     PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 4
       Case 2:20-cr-00061-RMP     ECF No. 26    filed 06/17/20   PageID.75 Page 5 of 5


1                   that contains contraband. If the defense team intends to offer,

2                   publish, or otherwise utilize any Government or defense exhibit

3                   contained on the digital copy maintained by the case agent during

4                   trial, the case agent shall assist the defense team in publishing or

5                   utilizing the exhibit that contains contraband once notified of such

6                   by the defense team.

7          IT IS SO ORDERED. This District Court Clerk is directed to enter this

8    order and provide copies to counsel.

9          DATED June 17, 2020.

10

11                                               s/ Rosanna Malouf Peterson
                                               ROSANNA MALOUF PETERSON
12                                               United States District Judge

13

14

15

16

17

18

19

20

21


     STIPULATED PROTECTIVE ORDER RE: COMPUTER FORENSIC REVIEW
     PROCEDURES FOR CHILD PORNOGRAPHY CONTRABAND ~ 5
